Citation Nr: 0405106	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) educational assistance benefits.




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel









INTRODUCTION

The veteran-appellant served on active duty from June 1958 to 
October 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an administrative decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).

The RO determined that the appellant was not eligible for VA 
educational assistance benefits under either Chapter 30 Title 
38, United States Code, Chapter 32, Title 38, United States 
Code, or Chapter 1606, Title 10, United States Code, of the 
Veterans Educational Assistance Program.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to VA educational assistance benefits has been 
obtained, and VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to that claim 
and the evidence necessary to substantiate the claim.

2.  The veteran-appellant served on active duty from June 6, 
1958 to October 31, 1978.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance benefits under either Chapter 30, 
Title 38, United States Code, Chapter 32, Title 38, United 
States Code, or Chapter 1606, Title 10, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 3012, 3202 (West 
2002); 38 C.F.R. §§ 21.5040, 21.7042(a), 21.7044, 21.7540 
(2003); See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(CAFC) has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002);  Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  

However, the VA regulations promulgated to implement the Act 
provide for the retroactive effect of the regulations, except 
as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The appellant's application for VA Education Benefits was 
received in March 2003 on VA Form 22-1990, the document 
formulated for such applications.  There is no issue as to 
the form or instructions for applying for the benefits.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2003).




VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The case arose from the appellant's claim for VA education 
benefits.  The threshold issue which must be addressed is 
whether the appellant meets the basic requirements for 
eligibility to such VA benefits.  The record includes the 
veteran's own application for benefits and administrative 
data obtained by the RO pertaining to the veteran's service 
dates.  

The March 2003 administrative decision and the May 2003 
statement of the case together listed the evidence 
considered, the legal criteria for evaluating the claim, an 
analysis of the facts as applied to the applicable law, 
regulations and criteria, and informed the appellant of the 
information and evidence necessary to substantiate the claim.  

VA has satisfied the duty to tell the appellant what 
information and evidence was needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.  

The appellant was advised of the legal criteria pertinent to 
the issue, and there is no factual dispute as to which 
development of the evidence would be pertinent.  He submitted 
his contentions and has not identified any evidence that 
would support the claim.


As there is no need to develop evidence, there is nothing of 
which to notify the appellant.  Rigidly following the demands 
of Quartuccio in this case merely exalts form over substance 
and serves no purpose beneficial to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
record as a whole shows that VA has informed the appellant of 
the requirements of the law regarding his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2002).  As noted above, the record contains 
the evidence regarding the appellant's service including the 
dates of such service.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 
38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  No current medical examination or opinion is 
required in this case, which does not turn on questions 
relating to the veteran's basic eligibility.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge.

On appellate review, there are no areas in which further 
development is needed.  There would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. At 546; Sabonis v. Brown, 6 Vet. 
App. at 430.  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.


Basic Eligibility for VA Educational Assistance Benefits

The appellant seeks payment of VA educational assistance 
benefits.  In his March 2003 application for such benefits, 
he indicated that he was unsure as to which benefits applied 
to him.  He asserts that his 20 year period of service 
included combat duties in Cambodia during which he sustained 
wounds that resulted in a 40 percent disability.  He argues 
that his meritorious service should make him eligible for 
some form of VA educational benefits.  

The veteran essentially contends that his active duty service 
should make him eligible for VA educational assistance 
benefits.  Upon application for benefits, he indicated that 
he was unsure as to which benefit applied to him, and 
therefore did not indicate the specific program under which 
he was applying.

The veteran's DD Form 214, Report of Separation from Active 
Duty, indicates that he entered active duty on June 8, 1958 
and was separated from service on October 31, 1978.  He has 
corroborated the accuracy of those dates.  He has not 
alleged, either by statements or on his applications for 
educational assistance benefits, that he has had periods of 
active duty service in addition to the June 1958 to October 
1978 time period reflected on DD Form 214.

As noted above, upon application for benefits, the veteran 
did not indicate the specific educational assistance program 
under which he was applying.  The VA educational assistance 
benefits programs that are available are limited to those 
programs specified under Chapter 30, Title 38, United States 
Code, Chapter 32, Title 38, United States Code, and Chapter 
1606, Title 10, United States Code.  It is incumbent upon the 
Board, therefore, to analyze whether the veteran meets the 
eligibility requirements for each of these educational 
assistance programs.  

The law provides educational assistance under Chapter 30 if 
the individual first entered active duty in the Armed Forces 
after June 30, 1985, if the individual served at least three 
years of a four year obligation of continuous active duty, 
and if the individual thereafter was discharged from active 
duty with an honorable discharge.  38 U.S.C.A. § 3011(a); 38 
C.F.R. § 21.7042(a).

In this case, the veteran first entered active duty on June 
8, 1958.  He therefore did not first enter or become a member 
of the armed forces after June 30, 1985.  Hence, even though 
he meets the remaining minimums, as a matter of law he is not 
entitled to Chapter 30 education assistance.  

Although there have been no allegations or evidence 
supporting a claim that the veteran had remaining Chapter 34, 
Title 38 educational benefits eligibility at the time of his 
separation from service, it is noted that pursuant to 38 
U.S.C.A. § 3011(a)(1)(B), veterans with remaining Chapter 34 
eligibility may, under certain conditions, qualify for 
continued educational assistance under Chapter 30.  

To convert Chapter 34 benefits to Chapter 30 benefits, 
however, in addition to other criteria, a veteran must have 
served on active duty at any time during the period between 
October 19, 1984, and July 1, 1985.  38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  The veteran did not 
serve on active duty between those periods and cannot qualify 
for Chapter 30 benefits under this provision of law even if 
it were to be determined that he had remaining Chapter 34 
eligibility.  The claim for VA educational assistance 
benefits under Chapter 30 must therefore be denied.  

An individual not on active duty may be entitled to 
educational assistance under Chapter 32 if he or she entered 
active duty after December 31, 1976, and before July 1, 1985.  
38 U.S.C.A. § 3202; 38 C.F.R. § 21.5040(b).  In this case, 
the evidence of record indicates that the veteran entered 
active duty in June 1958.  Therefore, he did not enter active 
duty after December 31, 1976, and he does not qualify for 
Chapter 32 educational benefits under 38 U.S.C.A. § 3202.  
The claim for VA educational assistance benefits under 
Chapter 32 must therefore be denied.  

Educational benefits are also available to members of the 
Selected Reserve under Chapter 1606, Title 10, United States 
Code.  Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132.  Regulations provide that a determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a).

This case has been certified to the Board on the issue of 
entitlement to educational assistance under the available VA 
educational programs, including those benefits available for 
members of the Selected Reserve in accordance with 10 
U.S.C.A. Chapter 1606 and 38 C.F.R. § 21.7500, et. seq.  This 
is a military educational assistance program which is 
administered by VA.  As noted above, the rules regarding 
eligibility to these benefits are extremely clear as provided 
at 38 C.F.R. § 21.7540(a) in that the "Armed Forces will 
determine whether a reservist is eligible to receive benefits 
pursuant to 10 U.S.C. Chapter 1606."  That is, eligibility is 
determined by the service department, not VA.  The 
regulations do not give VA the authority to overrule the 
service department in an eligibility determination.

The appellant has not provided any evidence that he has been 
found eligible for Selected Reserve educational assistance by 
any service department.  On the contrary, the DD Form 214 
indicates that the appellant had no reserve duty obligations 
at the time of his separation from service in 1978.  

The regulation regarding eligibility indicates that 
certification must be received from a service department.  VA 
may not exercise independent judgment in this regard.  

Accordingly, without service department certification of the 
appellant's eligibility, VA has no alternative but to deny 
his appeal for Selected Reserve educational assistance under 
Title 10, Chapter 1606.  In this regard, if the appellant 
believes that he had Selective Reserve service that would 
make him eligible for such benefits, he must seek such 
certification or remedy directly with the service department 
having authority over any Selected Reserve military service 
that he may have had.

In summary, the Board has carefully considered all of the 
contentions advanced by the appellant in this case.  The 
legal criteria governing eligibility for educational 
assistance benefits under each of the available programs are, 
however, quite specific.  The Board is not free to deviate 
from the law as passed by the Congress.  Unfortunately, there 
is simply no legal basis to find the veteran eligible for 
educational assistance benefits under any of the available VA 
programs.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA educational assistance benefits 
under either Chapter 30, Title 38, United States Code, 
Chapter 32, Title 38, United States Code, or Chapter 1606, 
Title 10, United States Code, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



